

115 HR 4550 IH: Practice of Law Technical Clarification Act of 2017
U.S. House of Representatives
2017-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4550IN THE HOUSE OF REPRESENTATIVESDecember 5, 2017Mr. Gonzalez of Texas (for himself and Mr. Mooney of West Virginia) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Fair Debt Collection Practices Act to exclude law firms and licensed attorneys who are
			 engaged in activities related to legal proceedings from the definition of
			 a debt collector, to amend the Consumer Financial Protection Act of 2010
			 to prevent the Bureau of Consumer Financial Protection from exercising
			 supervisory or enforcement authority with respect to attorneys when
			 undertaking certain actions related to legal proceedings, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Practice of Law Technical Clarification Act of 2017. 2.Exclusion of law firms and lawyers from the definition of debt collector when engaged in the practice of lawSection 803(6) of the Fair Debt Collection Practices Act (15 U.S.C. 1692a(6)) is amended—
 (1)by redesignating subparagraph (F) as subparagraph (G); and (2)by inserting after subparagraph (E) the following:
				
 (F)any law firm or licensed attorney, to the extent that such firm or attorney is— (i)serving, filing, or conveying formal legal pleadings, discovery requests, or other documents pursuant to the applicable rules of civil procedure; or
 (ii)communicating in connection with a legal action to collect a debt on behalf of a client in, or at the direction of, a court of law (including in depositions or settlement conferences) or in the enforcement of a judgment; and.
 3.Amendment to Bureau authority with respect to practice of lawSection 1027(e)(2)(B) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5517(e)(2)(B)) is amended by striking the period at the end and inserting , unless such financial product or service is provided by a licensed attorney who is not a debt collector as described under section 803(6)(F) of the Fair Debt Collection Practices Act..
		